DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-5 are directed to a method, which is a process. Claims 6-10 are directed to a non-transitory computer-readable medium, which is an article of manufacture. Claims 11-15 are directed to a system, which is an apparatus. Therefore, claims 1-15 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 11 as representative, claim 11 sets forth the following limitations reciting the abstract idea of determining similar products for a purchase action on a post for a merchant’s product on a page of a non-merchant publisher:
enables a plurality of non-merchant publishers, each associated with a different non-merchant publisher site, to search the product database and to create call-to-actions on the different non-merchant publisher sites with respect to products in the product database; 
receiving call-to-action selections from end users on the different non-merchant publisher sites for products in the product database that are out-of-stock, wherein the call-to-action selections are entered through the non-merchant publisher sites and transmitted by client applications running the non-merchant publisher sites; 
for each of the call-to-action selections received for products that are out of stock, performing the following: 
identifying a plurality of similar products to the out-of-stock product in the product database by comparing product images and/or product metadata in the product database; 
filtering the identified similar products by one or more publisher preferences specific to the non-merchant publisher associated with the call-to-action selection; and 
enabling the end user that made the call-to-action selection to view information on one or more of the filtered and identified similar products.

The recited limitations above set forth the process for determining similar products for a purchase action on a post for a merchant’s product on a page of a non-merchant publisher. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 11 does recite additional elements, such as:
one or more processors; 
one or more memory units coupled to the one or more processors, wherein the one or more memory units store instructions that, when executed by the one or more processors, cause the system to perform the operations of: 
maintaining a product database with products from a plurality of merchants, wherein each product entry in the database is associated with a product ID, an associated merchant, a link to a webpage on the associated merchant's site, and an indicator of whether the product is in stock at the associated merchant; 
providing a user interface;
providing an application programming interface to the system that enables the system to receive call-to-action selections from end users of the different non-merchant publisher sites with respect to products in the product database; 
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the claims recite a processor and memory comprising the system, the system components are generic computing components as disclosed in the Applicant’s specification (page 11), which discloses that any person skilled in the art would understand the one or more memory units and processors. Furthermore, the memory is disclosed as memory units, disks, or other physical, computer-readable storage media, and there is no further discussion of the memory or processors. As such, it can be interpreted that the memory and processors are 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 11 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 11 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving call-to-action selections…, etc.), performing repetitive calculations (identifying a plurality of similar products…, etc.), and storing and retrieving information in memory (maintaining a database with products…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 11 do not add anything further than when they are considered individually.
In view of the above, representative claim 11 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applied to all categories of invention. Regarding independent claim 1 (method) and independent claim 6 (non-transitory computer-readable medium), the claims recite substantially similar limitations as set forth in claim 11. The additional elements of claim 1 and 6 

Dependent claims 2-5, 7-10, and 12-15 recite further complexity to the judicial exception (abstract idea) of claim 11, such as by further defining the algorithm for determining similar products for a purchase action on a post for a merchant’s product on a page of a non-merchant publisher. Thus, each of claims 2-5, 7-10, and 12-15 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-5, 7-10, and 12-15 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 6, and 11.


Allowable Subject Matter
Though the claims the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
The Applicant amended the independent claims to include allowable subject matter, and thus, it is concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention. The allowable features are as follows:
receiving, at the application programming interface, call-to-action selection from end users on different non-merchant publisher sites for products in the product database that are out-of-stock, wherein the call-to-action selections are entered through the non-merchant publisher sites and transmitted by client applications running the non-merchant publisher sites;
filtering the identified similar products by one or more publisher preferences specific to the non-merchant publisher associated with the call-to-action selection;

The most pertinent prior art made of record include Bafia (US 20110131098 A1), Ventilla (US 8,935,192 B1), and PTO-892 Reference U.

Bafia discloses a system for an affiliate marketing relationship where publishers direct traffic to a merchant. The system identifies a product from the link provided by the publisher and determines the best merchant product that provides the publisher a referral fee. However, the system of Bafia does provide a search for a product in a database by the publisher, but rather matches the publisher to a merchant product similar to the linked product that provides the best referral fee. Furthermore, Bafia does not disclose where the product is out of stock or identifying similar products based on the publisher’s preferences.

Ventila discloses a system for identifying an entity in a user answer and providing an interactive link for the entity. Ventilla discloses a content provider enrolling as an affiliate for a merchant, who can then publish hyperlinks to the merchant’s website to purchase products and services, the hyperlink including an affiliate tag to pay a commission to the affiliate account. However, Ventilla does not disclose where the product is out of stock or identifying similar products based on the publisher’s preferences.

PTO-892 Reference U discloses the effect of influencers in promoting products through social media. PTO-892 Reference U discusses a system for compensating influencers, where the influencers can search events and contacting the companies involved, and then targeting users 

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure. 
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625